Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1, 3-10, 13, 15, and 21-23 are pending in this application.1
The numbering of claims is not in accordance with 37 CFR 1.126 which requires that, when new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).  Therefore, the Examiner’s amendment as set forth below renumbers the newly added claims (filed on 11/12/2021) consecutively.  
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. McBee on 12/4/2021.
Rewrite and substitute the three new claims that were added on 11/12/2021 (the first claim 22, second claim 22, and claim 23) as set forth below.  
	22.  The method according to claim 7, wherein the weight ratio of the two components (A+B) and C to each other is 1:1 to 1:2.  
	23.  The herbicide composition according to claim 1, wherein the weight ratio of the two components (A+B) and C to each other is 1:1.9 to 1:3.
	24.  The method according to claim 7, wherein the weight ratio of the two components (A+B) and C to each other is 1:1.9 to 1:3.  

The following is an examiner’s statement of reasons for allowance: Applicant’s amendments and arguments filed on 11/12/2021 are found persuasive with respect to the currently pending claims.  Claims 1, 3-10, 13, 15, and 21-24 are allowed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOHN PAK whose telephone number is (571)272-0620.  The Examiner can normally be reached on Monday to Friday from 8:30 AM to 5 PM.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's SPE, Fereydoun Sajjadi, can be reached on (571)272-3311.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/JOHN PAK/Primary Examiner, Art Unit 1699                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 See the discussion below concerning the misnumbered claims.  Although the claims as filed by Applicant on 11/12/2021 are  3-10, 13, 15, and 21-23, they have been renumbered as , 3-10, 13, 15, and 21-24, because there were two claim 22’s.